DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 81-95 are currently pending and have been fully considered.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 81-95 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 9,972,838 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The patent recites (Claim 1) a solid-state electrode for use in an alkali ion or alkali metal battery, comprising an inorganic phase comprising an ionically conductive .
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 81-84, 86 and 89-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiki et al. (US 2015/0147660 A1).
Considering claims 81 and 94, Fujiki discloses a solid-state electrode for use in an alkali ion or alkali metal battery, comprising 2S-P2S5), an electrochemically active material ([0134] and [0126]), and an electronically conductive additive (carbon fiber powder) ([0134] and [0126]); and 	an organic phase comprising a first component (second binder) and a binder (first binder), wherein the first component is a non-ionically conductive polymer (SBR) [0127] having a number average molecular weight of from about 1000 to about 10,000 Da (g/mol) [0064], which is entirely encompassed by the instantly claimed range of between 500 g/mol and 50,000 g/mol and the binder (first binder) is a non-ion conducting polymer (PVDF) [0127] having a number average molecular weight of from about 2*105 Da (200 kg/mol) to about 8*106 Da (8,000 kg/mol) [0060], which is entirely encompassed by the instantly claimed range of at least 100 kg/mol.

Considering claim 82, Fujiki discloses the ionically conductive amorphous inorganic material constitutes 35 weight % [0126], is encompassed by the instantly claimed range of between 15% and 60% by weight of the inorganic phase, the electrochemically active material constitutes 60 weight % [0126], is encompassed by the instantly claimed range of between 30% and 80% by weight of the inorganic phase, and the electronically conductive additive constitutes 5 weight % [0126], is encompassed by the instantly claimed range of between 5% and 25% of the inorganic phase.

Considering claim 83, Fujiki discloses SBR is about 3.0 weight % and PVDF is about 2.0 weight % of the total weight of the mixed powder [0135], therefore with 

Considering claims 84, Fujiki discloses the second binder (first component) in alternative to SBR is butadiene rubber (polybutadiene) [0023].

Considering claim 86, Fujiki discloses the inorganic phase is dispersed in a matrix of the organic phase, because the organic phase is a binder that binds the inorganic phase [0064].

Considering claim 89, Fujiki discloses the inorganic phase constitutes 100% - 1% - 5% = 94% [0127], which is encompassed by the instantly claimed range of at least 85% by weight of the solid-state electrode.

Considering claim 90, Fujiki discloses the organic phase constitutes 1% + 5% = 6% [0127], which is encompassed by the instantly claimed range of between 3% and 15% by weight of the solid-state electrode.

Considering claim 91, Fujiki discloses the electrochemically active material is, lithium nickel cobalt aluminum oxide (NCA) (LiNiCoAlO2) [0126]. 

Considering claim 92, Fujiki discloses the electrochemically active material is a carbon-containing material (graphite powder) [0134]. 

Considering claims 93 and 95, the first component and binder disclosed by Fujiki (discussed above) are soluble in a non-polar organic solvent, such as p-xylene, due to their chemical properties.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. as applied to claim 81 above.
Considering claims 87 and 88, Fujiki is silent as to the first component has a glass transition temperature (Tg) of less than -50°C and the binder has a glass transition temperature greater than 70°C. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the property of glass transition temperature of the corresponding first and second binder of Fujiki would be as instantly claimed glass transition temperatures of the binder and the first component, respectively, because the first and the second binder of Fujiki meet the instantly claimed limitations of molecular weights, therefore one would expect the glass transition temperature to be also similar.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. as applied to claim 81 above, and further in view of Chen et al. (US 2009/0062434 A1).
Considering claims 85, Fujiki does not disclose the PBD has hydroxyl end groups.
Chen however teaches that it is well known to add functional groups to the end of polymers in order to increase the affinity between a polymer and filler [0005]. The terminal group is for example hydroxyl [0025].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the polybutadiene of Fujiki to have functional groups to the end of polymers such as hydroxyl, because Chen teaches that it is well known that functional groups 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEWART A FRASER/Primary Examiner, Art Unit 1724